COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-171-CV
 
JERRY SARK AND ALL OCCUPANTS                                     APPELLANTS
 
                                                   V.
 
FEDERAL HOME LOAN MORTGAGE                                           APPELLEE
CORPORATION
 
                                              ------------
 
              FROM
THE COUNTY COURT AT LAW OF WISE COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
In this forcible entry and
detainer case, Jerry and Marsha Sark appeal the 
trial court=s entry of a
judgment of possession for Federal Home Loan Mortgage Corporation.  The mortgage corporation has moved to dismiss
the appeal as moot. 




The trial court rendered the
judgment of possession on May 2, 2005. Appellants did not file a supersedeas
bond by May 12, 2005, as required by section 24.007 of the property code.[2]  Consequently, the trial court issued a writ
of possession, which was executed on July 14, 2005, at which time the mortgage
corporation took possession of the property.[3]

Once a writ of possession has
been executed removing the losing party from the premises, a forcible entry and
detainer action becomes moot.[4]  We are prohibited from deciding moot
controversies and are therefore unable to afford appellants any relief.[5]  Accordingly, we grant the mortgage
corporation=s motion to
dismiss and dismiss the appeal as moot.
 
PER CURIAM
PANEL F:    CAYCE,
C.J.; WALKER and MCCOY, JJ.
DELIVERED: 
December 15, 2005
 




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Prop. Code Ann. '
24.007 (Vernon 2000).


[3]See
id.


[4]Kemper
v. Stonegate Manor Apartments, Ltd., 29 S.W.3d 362, 363 (Tex.
App.CBeaumont
2000, pet. dism=d
w.o.j.).


[5]Id.; Serrano
v. Union Planters Nat=l Bank, N.A., No.
08-02-00346-CV, 2002 WL 31033079, at *1 (Tex. App.CEl
Paso Sept. 12, 2002, no pet.) (not designated for publication).